Citation Nr: 1726614	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 30 percent from October 1, 2010 for status post right knee total knee arthroplasty. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from August 1975 to August 1999 and was awarded the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The August 2010 rating decision granted a 100 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, from August 26, 2009 to October 1, 2010 and granted a 30 percent schedular rating thereafter for service-connected status post right knee total knee arthroplasty.  Accordingly, the applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Although the period in which the Veteran has been granted a 100 percent evaluation does constitute a full grant for his service-connected status post right knee total knee arthroplasty, a higher evaluation are still available for the period in which the Veteran's condition was rated less than 100 percent.  As such, this period is still under appeal and is reflected in the amended caption on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The evidence indicates that the Veteran underwent a right total knee arthroplasty on August 26, 2009.  Thus, given the medical evidence regarding surgical treatment received by the Veteran during the pendency of the appeal, the nature and extent of the disability in question raises the issue as to the appropriate rating to be assigned after the August 2009 right knee surgery, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055, and the Note following that diagnostic code.  The Board observes that Diagnostic Code 5055 directs raters to rate residuals of a knee replacement by analogy to Diagnostic Codes 5256, 5261, or 5262 with a minimum rating of 30 percent.  

The Veteran was afforded VA examinations in July 2010 and August 2016.  The United States Court of Appeals for Veterans Claims (Court) held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Both examinations are incomplete as they do not describe both active and passive motion and weight-bearing and non weight-bearing.  During the July 2010 VA examination, the Veteran reported pain with movement and walking and accompanying functional limitations.  The examiner described decreased strength and sensation in both knees, right greater than left, with abnormal range of motion of the right knee.  During the August 2016 VA examination, the Veteran reported he is able to walk about half a mile and has functional loss of the knee.  The examiner described abnormal initial range of motion and pain in weight-bearing but did not describe active or passive range of motion or pain on nonweight-bearing.  As such, another VA examination is necessary to further clarify the clinical findings from the July 2010 and August 2016 VA examinations, and to address the appropriate ratings upon termination of the 100 percent schedular rating under Diagnostic Code 5055 and its analogous codes.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA knee examination to determine the current severity of his service-connected status post right knee total knee arthroplasty.  The claims file should be made available to and reviewed by the examiner.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since October 2010) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected status post right knee total knee arthroplasty, and what impact, if any, those have on his occupational functioning.

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.s. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

